
	
		III
		112th CONGRESS
		2d Session
		S. RES. 391
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Wyden (for himself,
			 Mr. Lieberman, Mr. Menendez, Mrs.
			 Gillibrand, Mr. Whitehouse,
			 Mr. Blumenthal, Mr. Merkley, Mr.
			 Bingaman, Mr. Lautenberg, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 without amendment and an amendment to the preamble
		
		
			March 29, 2012
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Condemning violence by the Government of
		  Syria against journalists, and expressing the sense of the Senate on freedom of
		  the press in Syria.
	
	
		Whereas
			 United Nations Security Council Resolution 1738 (2006) stresses the obligations
			 of states under international law to ensure the safety of journalists in war
			 zones;
		Whereas, since the uprisings in Syria began
			 in January 2011, the Government of Syria has denied entry to foreign
			 journalists and arrested, abducted, beaten, tortured, and killed journalists,
			 photographers, and bloggers to prevent the free flow of accurate information to
			 the outside world;
		Whereas
			 restrictions imposed by the Government of Syria on media have made it
			 extraordinarily difficult to verify death tolls and the exact nature and course
			 of events within the country;
		Whereas
			 Syrian state media reports differ significantly from the few independent
			 reports that make their way out of Syria;
		Whereas
			 Reporters Without Borders, an international nongovernmental organization that
			 advocates freedom of the press and freedom of information, has listed Bashar
			 al-Assad as a Predator of Freedom of the Press;
		Whereas
			 the League of Arab States called for the media to be allowed into Syria during
			 its monitoring mission that was suspended indefinitely on January 28, 2012, due
			 to the critical deterioration of the situation in Syria;
		Whereas
			 freelance journalist Ferzat Jarban was tortured and killed on November 19 or
			 20, 2011, after filming protests in Al-Qassir, Syria;
		Whereas
			 videographer Basil al-Sayed died on December 27, 2011, from a gunshot wound he
			 suffered 5 days earlier at a checkpoint in the Baba Amr neighborhood in the
			 city of Homs, Syria;
		Whereas
			 Shukri Abu al-Burghul of the state-owned daily Al Thawra and Radio Damascus
			 died on January 3, 2012, in Damascus, Syria from a gunshot wound to the head he
			 suffered four days earlier;
		Whereas
			 Gilles Jacquier, a correspondent with France 2 television, was killed in a
			 grenade explosion on January 11, 2012, while covering demonstrations in the
			 city of Homs;
		Whereas
			 freelance journalist Mazhar Tayyara, a videographer and photojournalist who
			 contributed to Agence France-Presse and other international outlets, was killed
			 by government forces' fire in the city of Homs on February 4, 2012;
		Whereas
			 New York Times correspondent Anthony Shadid died of an asthma attack on
			 February 16, 2012, while attempting to leave Syria after reporting inside the
			 country for a week, gathering information on the Free Syrian Army and other
			 armed elements of the resistance to the government of President Bashar
			 al-Assad;
		Whereas
			 freelance journalist Rami al-Sayed, who filmed videos of Syrian security
			 forces’ repressive acts, was killed on February 21, 2012, while covering the
			 bombardment of the city of Homs by Government of Syria forces;
		Whereas
			 journalist Marie Colvin of the Sunday Times, a United States citizen, and
			 freelance photojournalist Remi Ochlik were killed on February 22, 2012, after
			 their makeshift press center in Homs was struck by rockets fired by Government
			 of Syria forces;
		Whereas, on February 22, 2012, Department
			 of State Spokesman Mark Toner stated, [T]oday, we’re also clearly deeply
			 troubled and saddened by reports that American journalist Marie Colvin and
			 French journalist Remi Ochlik were killed today in Homs as a result of the
			 intense shelling, the ongoing intense shelling by the Syrian regime. … We, of
			 course, extend our deepest condolences to their families and loved ones and
			 just note that their sacrifice in chronicling the daily suffering of the people
			 of Homs stands as a testament to journalism’s highest
			 standards.;
		Whereas
			 13 opposition activists in Syria were killed during a weeklong attempt to
			 rescue 4 foreign journalists, 2 of whom were injured, who were trapped in Homs
			 as a result of the bombardment by the Government of Syria that killed Marie
			 Colvin and Remi Ochlik;
		Whereas
			 videographer Anas al-Tarsha, who documented unrest in the besieged city of
			 Homs, was killed by a mortar round while filming the bombardment of the city's
			 Qarabees district on February 24, 2012;
		Whereas, from 1992 through 2010, zero
			 journalists were killed in Syria according to the Committee to Protect
			 Journalists; and
		Whereas
			 the Government of Syria has continued to arbitrarily arrest and detain
			 prominent Syrian journalists and bloggers: Now, therefore, be it
		
	
		That the Senate—
			(1)calls on the Government of Syria to
			 immediately open the country up to independent and foreign journalists and
			 immediately end its media blackout;
			(2)condemns in the strongest possible terms
			 the Government of Syria’s abuse, intimidation, and violence towards
			 journalists, videographers, and bloggers;
			(3)calls on the Government of Syria to
			 immediately release all journalists, videographers, and bloggers who have been
			 detained, arrested, or imprisoned;
			(4)pays tribute to the journalists who have
			 lost their lives while reporting on the conflict in Syria;
			(5)commends the bravery and courage of
			 journalists who continue to operate in harm’s way;
			(6)supports the people of Syria seeking access
			 to a free flow of accurate news and other forms of information;
			(7)recognizes the critical role that
			 technology plays in helping independent journalists report the facts on the
			 ground;
			(8)condemns all acts of censorship and other
			 restrictions on freedom of the press, freedom of speech, and freedom of
			 expression in Syria;
			(9)strongly condemns all nations that assist
			 or enable the Government of Syria’s ongoing repression of the media; and
			(10)reaffirms the centrality of press freedom
			 to efforts by the United States Government to support democracy and promote
			 good governance around the world.
			
